    20-01244-mg       Doc 8        Filed 10/18/20 Entered 10/18/20 20:45:54                           Main Document
                                                 Pg 1 of 2


              quinn emanuel           trial lawyers | new york
              51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100



                                                         October 18, 2020
Honorable Martin Glenn
United States Bankruptcy Judge
United States Bankruptcy Court
  for the Southern District of New York
One Bowling Green
New York, New York 10004-1408

        Re:       Avianca Holdings S.A., et al. v. USAVflow Ltd. and Citibank, N.A. (In re
                  Avianca Holdings S.A., et al., No. 20-01244 (MG) (Bankr. S.D.N.Y); Request
                  For Hearing On Motion For Temporary Restraining Order

To The Honorable Martin Glenn:

         This firm is proposed special litigation counsel to Avianca Holdings S.A. and its
affiliated debtors and debtors in possession (“Avianca”). Avianca writes with respect to its TRO
Motion1 and specifically to request that the Court set a hearing on the TRO Motion (the “TRO
Hearing”) at the Court’s first convenience.

        Time is of the essence. Injunctive relief is warranted under the circumstances for the
reasons set forth in the TRO Motion, Memorandum, and accompanying Declarations. But, the
timing is particularly important because Citibank is sweeping the accounts on a daily basis and
forwarding those funds to the Lenders’ accounts in violation of the automatic stay. See
Neuhauser Decl. ¶¶ 14-16 & accompanying schedule. This must stop immediately, especially
when the harm grows everyday as receivables accumulate now that operations have resumed
after the recent lifting of government restrictions.

       Efforts to reach compromise on a briefing schedule for the TRO Motion did not result in
agreement. Since last Thursday, October 15, Avianca has been in discussions with Defendants
and an informal group of individual Lenders (the “USAV Lender Group”) that have not been
named as defendants in the lawsuit.2 They dispute there is a need for immediate relief and have
requested discovery in advance of any hearing to consider a preliminary injunction. Avianca,
however, is requesting the TRO Hearing in the first instance to stop immediately the daily
sweeping of cash and obtain a return to the Collections and Debt Service Reserve Accounts of

1
        Motion Pursuant To 11 U.S.C. §§ 105(a), 362(a), And 365(e), And Fed. R. Bankr. P. 7065, For A
        Temporary Restraining Order And Preliminary Injunction And Hearing [Adv. Proc. ECF No. 2] (the “TRO
        Motion”). Capitalized terms not defined herein have the meanings ascribed in the Complaint For
        Permanent Injunction And Declaratory Relief [Adv. Proc. ECF No. 1] and Memorandum of Law In Supp.
        Of TRO Mot. [Adv. Proc. ECF No. 3] (“Memorandum”). See also Neuhauser Decl. [ECF No. 4];
        Arrubla-Paucar Decl. [ECF No. 5]; and Tecce Declaration [Adv. Proc. ECF No. 6] (the “Declarations”).
2
        Avianca has no objection to the USAV Lender Group being heard at the TRO Hearing provided it is
        without prejudice to the negotiation of appropriate terms for the USAV Lender Group’s intervention, which
        can be finalized after the TRO Hearing.


         quinn emanuel urquhart & sullivan, llp
         LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
         LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
 20-01244-mg      Doc 8     Filed 10/18/20 Entered 10/18/20 20:45:54          Main Document
                                          Pg 2 of 2



approximately $34 million swept to date. Should the Court enter a temporary restraining order,
then Avianca will provide reasonable discovery after the TRO Hearing and during the ensuing
fourteen (14) day period in advance of any preliminary injunction hearing.

       Counsel is available at the Court’s convenience any day and time. However, should the
Court want to ask questions of the Declarants at the hearing on the TRO Motion, please note the
Declarants are unavailable on Monday morning (October 19), Tuesday (October 20),
and Wednesday morning (October 21)—but can be available any other time.

                                             Repsectfully submitted,




                                             James C. Tecce


cc:    Brandon Batzel, Esq. (Counsel to USAV Lender Group)
       Evan R. Fleck, Esq. (Chapter 11 Counsel to Avianca)
       Jennifer V. Doran, Esq. (Counsel to Citibank, N.A.)
       Erin Dexter, Esq. (Chapter 11 Counsel to Avianca)
       Mark Franke, Esq. (Counsel to USAV Lender Group)
       Scott Greissman, Esq. (Counsel to USAV Lender Group)
       David J. Mark, Esq. (Counsel to USAVflow Limited)
       Sheron Korpus, Esq. (Counsel to USAVflow Limited)
       Aaron L. Renenger, Esq. (Chapter 11 Counsel to Avianca)
       David S. Rosner, Esq. (Counsel to USAVflow Limited)
       Joshua Weedman, Esq. (Counsel to USAV Lender Group)
       Jonathan R. Winnick, Esq. (Counsel to Citibank, N.A.)




                                                2
